Sternhagen,
dissenting: I can not agree that the operation of the farm was not a business. The facts indicate to me that the decedent conducted it as best he could to make a profit. That in fact it was not profitable is obviously not evidence against its being a business, Thomas F. Sheridan, 4 B. T. A. 1299, nor is the fact that he had other activities to occupy some of his time. It seems to me that this Board should be slow to judge that the conduct of an enterprise is so unbusinesslike as to deprive it of business deductions. Only in a clear case should it be done, and in my opinion this is not such a case.
Milliken and Murdock concur in this dissent.